





AGREEMENT




THIS AGREEMENT (the “Agreement”) is made effective as of the 14th of  September
2009, by and between _________________ (the “Employee”) and ACCLIVITYMEDIA LLC,
a Utah company (the “Company”), sometimes hereinafter individually referred to
as a “Party” or collectively as the “Parties.”




RECITALS




A.

The Company is engaged in the business to develop, deploy and operate next
generation media and communications network based services to single-family,
multi-family, high-rise, resort and hospitality properties.




B.

The Company has offered employment to the Employee and Employee desires or has
accepted said offer of employment.




C.

Employee is willing to be employed or continue employment by the Company, and
the Company is willing to employ or continue to employ Employee, based in
material part on the terms, covenants and conditions hereinafter set forth;




NOW, THEREFORE, in consideration of the mutual promises hereinafter contained,
the Parties agree as follows:




1.

DEFINITIONS.  As used in this Agreement:




1.1.

“Company” means Connected Lyfe, Inc., its successors and assigns, and any of its
present or future subsidiaries, affiliates, or organizations controlled by,
controlling, or under common control with it, and all foreign related companies.




1.2.

“Competing Business” means any business, regardless of the legal form in which
it is carried out, which competes, directly or indirectly with the business of
the Company, including, but not limited to, the development, deployment and
operating of next generation media and communications network based services to
single-family, muti-family, high-rise, resort and hospitality properties.




1.3.

 “Proprietary Information” means trade secrets or any other information
disclosed to Employee or known to Employee as a consequence of or through his or
her relationship with the Company which is not public knowledge, including, but
not limited to, information relating to research, development, inventions,
manufacture, purchasing, accounting, engineering, marketing, merchandising,
patents, copyrights, proprietary information, trade secrets, systems,
procedures, manuals, confidential reports, and lists of customers (which are
deemed for all purposes confidential and proprietary), as well as the nature and
type of services rendered by the Company, the equipment and methods used and
preferred by the Company’s customers, and the fees paid by them and selling.  By
way of illustration, but not limitation, Proprietary Information includes trade
secrets as defined under common law and/or the Uniform Trade Secrets Act,
processes, formulas, data and know-how, improvements, inventions, techniques,
marketing plans, strategies, data sets, forecasts, supplier information and
information regarding the identities and preferences of customers and potential
customers.  Employee specifically understand and agree that Proprietary
Information shall include all software, system manuals, design documentation,
source and object code, and other documentation relating to the existing, and
any future, computer/data processing systems of the Company which have been or
may be developed by the Company or by any third party pursuant to a contract
with the Company




1.4.

“Inventions” means all right, title and interest (including patent rights,
copyrights, trade secret rights, mask work rights, sui generis database rights
and all other intellectual and industrial rights of any sort throughout the
world) relating to any and all inventions (whether or not patentable), works of
authorship, mask works, designs, know-how, ideas and information made or
conceived or reduced to practice, in whole or in part, by Employee during the
term of his/her employment with the Company to the fullest extent allowed by law
concerning any present or prospective activities of the Company with which
Employee become acquainted as a result of his/her employment by the Company.




2.

INVENTIONS.  With respect to Inventions made or conceived by Employee, either
solely or jointly with others, during the term of his/her employment by the
Company or within two (2) years after termination of such employment (whether or
not such Invention is made or conceived during the hours of his/her employment
or with the use of the Company's facilities, materials or personnel), if such
Invention in whole or in part is based on or related to Proprietary Information:




2.1.

Employee agrees to inform the Company promptly and fully of such Inventions by a
written report, setting forth in detail the procedures employed and the results
achieved.  Employee will submit a report periodically during the course of
his/her employment as requested by the Company, and upon termination of his/her
employment, of any studies or research projects undertaken on the Company's
behalf, whether or not, in his/her opinion a given project has resulted in an
Invention.




2.2.

Employee will apply, at the Company's request and expense, for United States and
foreign letters patent either in his/her name or otherwise as the Company shall
desire.  In the event that Employee is unable, or unwilling, to apply for a
United States and foreign letters patent, then this Agreement shall authorize
the Company to make such application on his/her behalf.




2.3.

Employee hereby assigns and agrees to assign to the Company all of his/her
rights to such Inventions and to applications for United States and/or foreign
letters patent granted upon such Inventions.  Employee agrees that he/she will
have no claim in any Invention, and that all rights to any Invention shall
belong solely to the Company.  In the event that Employee is unable, or
unwilling, to make the assignment of any of his/her rights to such Inventions
and to applications for United States and/or foreign letters patent, this
Agreement shall authorize the Company to make such assignment on his/her behalf.




2.4.

Employee acknowledges and agrees to deliver promptly to the Company, without
charge to the Company but at its expense, such written instruments and do such
other acts, such as giving testimony in support of his/her inventor-ship, as may
be necessary in the opinion of the Company to obtain and maintain United States
and/or foreign letters patent and to vest the entire right and title thereto in
the Company.




2.5.

The Company shall also have the perpetual, irrevocable, worldwide,
non-exclusive, sub-licensable, royalty-free right and license to use, exploit
and exercise in its business, and to make, use and sell products, processes
and/or services derived from any inventions, discoveries, concepts and ideas,
whether or not patentable, including but not limited to processes, methods,
formulas, and techniques, as well as improvements or know-how, whether or not
within the scope of the Inventions, but which are conceived or made by me during
the hours which Employee is employed by the Company or with the use of
assistance of the Company's facilities, materials or personnel.




2.6.

To the extent allowed by law, the provisions contained in this Section 2,
includes all rights of paternity, integrity, disclosure and withdrawal and any
other rights that may be known as or referred to as “moral rights,” “artist’s
rights,” “droit moral,” or the like (collectively “Moral Rights”).  To the
extent that the Employee retains any such Moral Rights under applicable law,
Employee hereby ratifies and consents to any action that may be taken with
respect to such Moral Rights by or authorized by the Company and agrees mot to
assert any Moral Rights with respect thereto.  Employee will confirm any such
ratifications, consents and agreements from time to time as requested by the
Company.




3.

DISCLOSURE OF PROPRIETARY INFORMATION.




3.1.

Except as required in connection with Employee’s duties as an employee of the
Company, Employee agree that Proprietary Information of the Company shall not be
disclosed by Employee, or any person or entity related to Employee, to any
individual, corporation or other third party without the express written
permission of the Chief Executive Officer of the Company.




3.2.

Upon termination of Employee’s employment with the Company, all documents,
records, notebooks, and similar repositories of or containing Proprietary
Information, including copies thereof, then in his/her possession, whether
prepared by Employee or others, will be left with the Company.  




3.3.

Employee recognizes that the Company has received and in the future will receive
from third parties confidential or proprietary information, and that the Company
will have a duty to maintain the confidentiality of such information and use it
only for certain limited purposes.  Employee agrees that Employee owes the
Company and such third parties, during the term of his/her employment and
thereafter, a duty to hold all such confidential or proprietary information in
the strictest confidence and, except as necessary in carrying out his/her work
for the Company and for the benefit of the Company, consistent with the
Company's agreement with such third party, not to disclose it to any person,
firm or corporation or to use it in any way without the express written
authorization of the Chief Executive Officer of the Company.




3.4.

The Parties hereby stipulate and agree that violation or breach of the terms of
this paragraph shall be a material breach of this Agreement. Employee agrees
that he or she shall also be subject to the Company’s Business Asset Protection
Agreement as delineated in the Company’s employee handbook, as may be amended
from time to time.




4.

ACKNOWLEDGMENT OF PROPRIETARY RIGHTS. Employee specifically acknowledges that
all computer software in various stages of development (source code, object
code, documentation, diagrams, flow charts) and all related designs, drawings,
specifications, models, and data, and other know-how developed or acquired by me
during the course of his/her employment by the Company shall be considered to be
Proprietary Information belonging solely to the Company, and that Employee shall
have no rights with respect to such Proprietary Information.  Employee
acknowledge that all original works of authorship which are made by me (either
along or jointly with others) within the scope of his/her employment and which
are protectable by copyright are "works made for hire" as that term is defined
in the United States Copyright Act (17 USCA §101).







5.

USE OF CONFIDENTIAL OR PROPRIETARY INFORMATION.  Employee further agrees that
he/she will not use, nor make available to any other party, any Confidential or
Proprietary Information as defined under the terms of this Agreement in any
manner except as specifically approved by the Chief Executive Officer of the
Company.  This covenant shall be in force during the term of his/her employment
with the Company, and shall continue in force subsequent to his/her termination
of employment.




6.

NON-COMPETITION AGREEMENT AND SOLICITATION PROHIBITION.

Because the Company will be sharing Proprietary Information with Employee,
Employee recognizes that the Company is entitled to be protected for a
reasonable period of time against the possibility that he/she may provide any
benefit to a Competing Business.  Therefore:




                         6.1      

While employed by the Company, and for two years thereafter, Employee agrees
that he/she shall not, directly or indirectly, become employed by, engage in, be
interested in or provide any benefit to any Competing Business.  During this
period Employee agrees not to become associated with any Competing Business,
either directly or indirectly, as an equity owner or associated with such
Competing Business, (except for ownership of publicly traded stock, not in
associated with), employee, representative, agent, consultant, director,
officer, lender or advisor and he/she will not seek or accept any direct or
indirect compensation from any such Competing Business. As used herein, the term
“associated with” shall include acting directly or indirectly as an agent,
employee, consultant, officer, director, beneficial owner of stock as defined in
Section 16(a) of the Securities Exchange Act of 1934 (excluding being the
beneficial owner of any stock which represents less than 3% interest in a
Company), partner or in any other capacity whatsoever, which competes with the
Company or any of its affiliated entities, as defined above. The restrictions on
his/her activities set forth in this subparagraph shall apply only to Competing
Businesses that sell or deliver products or services within the United States.
Employee agrees that this geographic scope of these restrictions is reasonable
and necessary to protect the Company’s interests, as the Company’s actual and
prospective market extends throughout the United States.




             

          6.2       Employee further agrees that during the term of his/her
employment by the Company and for two years thereafter Employee will not in any
manner whatsoever participate in the inducement of any Company employee to leave
his or her employment or in the identification, recruitment or hiring of any
Company employee by a Competing Business.






            6.3           Employee further agrees that should he/she seek
employment outside the Company while employed by the Company and for two years
thereafter Employee will advise all prospective employers of the existence and
terms of this Confidentiality and Noncompetition Agreement.




7.

PRIOR EMPLOYMENT.  Employee represents that:






            7.1               Employee’s performance of all the terms of this
Agreement and as an employee of the Company does not and will not breach any
agreement to keep in confidence proprietary or confidential information,
including the Proprietary Information acquired by Employee in confidence or in
trust prior to his/her employment by the Company.






            7.2                Employee has not entered into, and will not enter
into, any agreement, either written or oral, in conflict herewith.






            7.3                Employee will not bring with him/her to the
Company or use in the performance of his/her responsibilities for the Company,
any materials or documents of any former employer, which are not generally
available to the public, unless written authorization from the former employer,
has been obtained.






            7.4               Employee will not breach any obligation of
confidentiality that he/she has to any former employer during the term of
his/her employment with the Company.




8.

PRIOR INVENTIONS AND ORIGINAL WORK.  Employee has attached hereto, as Exhibit A,
a list describing all inventions, original works of authorship, developments,
improvements and trade secrets which were made by him/her prior to his/her
employment with the Company, which belong to Employee, which relate to the
Company's business and/or products, and which he/she has not assigned to the
Company.




9.

MISCELLANEOUS.




9.1.

If any provision of this Agreement shall be held by a court to be invalid or
unenforceable, in whole or in part, because it is too broad in any respect, the
provision or the Agreement shall be narrowed by the court to the minimum extent
necessary to be enforceable.  All provisions not so narrowed shall continue in
full force and effect.




9.2.

This Agreement shall survive the termination of Employee’s employment by the
Company and all changes in his/her position or compensation while employed.
 Except to the extent, if any, specifically provided herein, the provisions of
this Agreement shall continue to be binding upon Employee, his/her personal
representatives, successors and assigns notwithstanding such termination or
changes.  Employee recognizes that a breach of this Agreement will cause
irreparable damage to the Company for which damages in law may be inadequate
compensation.  In the event of an actual or threatened breach the Company shall
have the right to seek and obtain injunctive relief against him/her in addition
to any other relief which may be available under the law.  






            9.3        This Agreement has been entered into in Utah and shall be
construed and enforced in accordance with the laws of the State of Utah, without
giving effect to Utah’s conflict of laws principles.  Employee consents to the
personal jurisdiction of Utah's courts to hear any case that may be brought
against him/her as a result of any alleged breach of this Agreement.  Employee
agrees that any such action may be brought in an appropriate court in Salt Lake
County, Utah.






             9.4       If the Company should prevail in whole or in part in any
such action, Employee agrees to pay the Company’s reasonable legal expenses and
costs, including attorneys’ fees, incurred in connection with such action.




9.5.

The waiver by the Company of a breach of any provision of this Agreement or the
Company's failure to enforce its remedies as to any such breach shall not
operate or be construed as a waiver of any other breach by me or of any of the
Company's rights hereunder.




9.6.

Nothing contained in this Agreement changes, or will be construed to change, the
“at will” nature of the Employee’s employment by the Company.







9.7.

This Agreement is for the unique personal services of Employee and is not
assignable or delegable in whole or in part by Employee without the consent of
the Board of Directors of the Company.  This Agreement may be assigned or
delegated in whole or in part by the Company and, in such case, the terms of
this Agreement shall inure to the benefit of, be assumed by, and be binding upon
the entity to which this Agreement is assigned.






            9.8        This Agreement supersedes all previous and
contemporaneous oral and written agreements and contains the entire agreement of
the Parties relating to the subject matter hereof.  No changes or supplements to
this Agreement shall be effective unless stated in a writing of a subsequent
date that is executed by both Parties.






            9.9        The captions and headings contained in this Agreement are
solely for convenience and reference and do not constitute a part of this
Agreement.




IN WITNESS WHEREOF, this Agreement has been executed by Employee on the date set
forth below.




Dated: _________________, 2010.

                         







_______________________________________




_______________________________________

Type or print name







ACKNOWLEDGMENT




I hereby acknowledge receipt of an executed copy of this Agreement this ______
day of _________________ 2010.




ACCLIVITYMEDIA LLC, a Utah company

   










           

By:____________________________________

Its:____________________________________




























EXHIBIT A




Prior Inventions and Original Works





1





